 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   DONALD KORRIE KNIGHT,                                  Case No. 3:19-cv-01373-LAB-RBM
     CDCR #AY-7867,
12
                                           Plaintiff,       ORDER DISMISSING CIVIL
13                                                          ACTION FOR FAILING TO STATE
                           vs.                              A CLAIM PURSUANT
14
     JOHN & JANE DOES, Counselor &                          TO 28 U.S.C. § 1915(e)(2) AND
15   Correc. Officers, Records,                             § 1915A(b) AND FOR FAILING
                                                            TO PROSECUTE IN COMPLIANCE
16                                       Defendants.        WITH COURT ORDER
17                                                          REQUIRING AMENDMENT
18
19         Plaintiff Donald Korrie Knight, while incarcerated at Richard J. Donovan
20   Correctional Facility (“RJD”) in San Diego, California, and proceeding pro se, filed this
21   civil rights action pursuant to 42 U.S.C. § 1983. (See Compl., ECF No. 1.) Knight sought
22   to hold several unidentified RJD correctional officials liable for damages based on his
23   delayed release date. (Id. at 3.)
24   I.    Procedural History
25         On October 9, 2019, the Court granted Knight leave to proceed in forma pauperis,
26   but dismissed his Complaint for failing to state any claim upon which relief could be
27   granted pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b). (See ECF No. 5.) Knight
28   was informed of his various pleading deficiencies, and granted 45 days leave in which to
                                                        1
                                                                              3:19-cv-01373-LAB-RBM
 1   file an Amended Complaint that fixed them. (Id. at 4‒8.) Knight was also warned his
 2   failure to amend would result in the dismissal of his case. (Id. at 8‒9, citing Lira v.
 3   Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does not take advantage of
 4   the opportunity to fix his complaint, a district court may convert the dismissal of the
 5   complaint into a dismissal of the entire action.”)).
 6         Almost two full months have passed since the Court’s October 9, 2019 Order, and
 7   Knight’s Amended Complaint was due on or before November 25, 2019. 1 But to date,
 8   Knight has failed to file an Amended Complaint, and has not requested an extension of
 9   time in which to do so. 2 “The failure of the plaintiff eventually to respond to the court’s
10   ultimatum–either by amending the complaint or by indicating to the court that [he] will
11   not do so–is properly met with the sanction of a Rule 41(b) dismissal.” Edwards v. Marin
12   Park, 356 F.3d 1058, 1065 (9th Cir. 2004).
13   II.   Conclusion and Order
14         Accordingly, the Court DISMISSES this civil action in its entirety without
15   prejudice based on Knight’s failure to state a claim upon which § 1983 relief can be
16   granted pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b), and his failure to
17   prosecute pursuant to FED. R. CIV. P. 41(b) in compliance with the Court’s October 9,
18   2019 Order (ECF No. 5).
19   ///
20
21
22   1
      Because the 45 day period for amendment elapsed on November 23, 2019, which fell on
23   a Saturday, Knight had until Monday, November 25, 2019, to comply with the Court’s
     October 9, 2019 Order. See Fed. R. Civ. P. 6(a)(1)(C).
24
     2
25     In fact, the Court’s October 9, 2019 Order was returned undeliverable by the U.S. Post
     Office on October 24, 2019 (ECF No. 6), and Knight has filed nothing since. It appears he
26   is no longer in the custody of the California Department of Corrections and Rehabilitation.
27   See https://inmatelocator.cdcr.ca.gov/Results.aspx (last visited Dec. 2, 2019). The Local
     Rules of this Court provide that “[a] party proceeding pro se must keep the court and
28   opposing parties advised as to current address.” See S.D. Cal. CivLR 83.11.b.
                                                   2
                                                                               3:19-cv-01373-LAB-RBM
 1         The Court further CERTIFIES that an IFP appeal would not be taken in good
 2   faith pursuant to 28 U.S.C. § 1915(a)(3) and DIRECTS the Clerk to enter a final
 3   judgment of dismissal and close the file.
 4         IT IS SO ORDERED.
 5
 6   Dated: December 5, 2019                ______________________________________
 7                                          Hon. Larry Alan Burns
                                            Chief United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3
                                                                            3:19-cv-01373-LAB-RBM
